Exhibit 10.1
 
 
PURCHASE AND SALE
AGREEMENT
 
by and between
COINSTAR, INC.
and
GETAMOVIE, INC.
 
Dated as of February 12, 2009
 
 

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
CERTAIN DEFINITIONS
       
 
       
1.1 Certain Definitions
    2    
1.2 Interpretation
    11  
 
       
ARTICLE II
       
SHARE PURCHASE
       
 
       
2.1 Purchase and Sale of Shares
    11    
2.2 Initial Consideration
    11    
2.3 Closing
    12    
2.4 Deferred Consideration
    13    
2.5 Events of Default
    17  
 
       
ARTICLE III
       
REPRESENTATIONS AND WARRANTIES OF SELLER
       
 
       
3.1 Existence, Authorization and Validity of Agreement
    18    
3.2 Consents and Approvals; No Violation
    18    
3.3 Title to the GAM Shares and the Note
    19    
3.4 Securities Act
    19    
3.5 Brokers and Finders
    19    
3.6 HSR Act
    19  
 
       
ARTICLE IV
       
REPRESENTATIONS AND WARRANTIES OF PURCHASER
       
 
       
4.1 Existence, Qualification and Power
    20    
4.2 Consents and Approvals; No Violation
    20    
4.3 Capitalization
    21    
4.4 SEC Reports
    21    
4.5 Financial Statements; No Purchaser Material Adverse Effect
    21    
4.6 Litigation
    22    
4.7 No Default
    22    
4.8 Ownership of Property; Liens
    22    
4.9 Environmental Matters
    22    
4.10 Insurance
    23    
4.11 Taxes
    23    
4.12 Company Taxes
    24  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
4.13 ERISA Compliance
    24    
4.14 Purchaser Intellectual Property
    24    
4.15 Solvency
    25    
4.16 Securities Act
    25    
4.17 Brokers and Finders
    25  
 
       
ARTICLE V
       
ADDITIONAL AGREEMENTS
       
 
       
5.1 Conduct of Business of Purchaser
    26    
5.2 Negative Covenants
    27    
5.3 8-K Obligation
    27    
5.4 NASDAQ Listing
    27    
5.5 Legend
    28    
5.6 Rule 144 Reporting
    28    
5.7 Reorganization Events
    28    
5.8 Liquidity Event; Excess Liquidity
    29    
5.9 Further Assurances
    30    
5.10 Public Disclosure
    30    
5.11 LLC Agreement
    30    
5.12 Indemnity
    30    
5.13 Solvency
    32    
5.14 Ranking
    32    
5.15 Post-Closing Cooperation and Retention of Records
    32    
5.16 Company Filings
    33    
5.17 Purchaser Registration Statement
    33    
5.18 HSR Act
    33    
5.19 Credit Facility Amendment
    33  
 
       
ARTICLE VI
       
CONDITIONS TO CLOSING
       
 
       
6.1 Conditions to the Obligations of Seller
    33    
6.2 Conditions to the Obligations of Purchaser
    35  
 
       
ARTICLE VII
       
TAX MATTERS
       
 
       
7.1 Company Tax Returns
    35  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
7.2 Contest
    36    
7.3 Tax Cooperation
    36    
7.4 Transfer Taxes
    36    
7.5 Purchase Price Allocation
    36  
 
       
ARTICLE VIII
       
TERMINATION
       
 
       
8.1 Termination
    37    
8.2 Effect of Termination
    37  
 
       
ARTICLE IX
       
MISCELLANEOUS
       
 
       
9.1 Binding Effect; Assignment
    37    
9.2 Notices
    38    
9.3 Incorporation
    38    
9.4 Governing Law
    39    
9.5 Consent to Jurisdiction
    39    
9.6 Entire Agreement
    39    
9.7 Counterparts
    39    
9.8 Waiver
    39    
9.9 Expenses
    39    
9.10 Severability
    39    
9.11 Specific Performance
    39    
9.12 Fair Market Value
    40  

     
SCHEDULES
   
 
   
Schedule I
  Form of Closing Deferred Consideration Schedule
Schedule II
  Deferred Consideration Unit Price Schedule
Schedule III
  Form of Deferred Consideration Payment Date Schedule
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Note Assignment Agreement
Exhibit B
  Form of Registration Rights Agreement

iii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of
February 12, 2009, is by and between Coinstar, Inc., a Delaware corporation
(“Purchaser”), and GetAMovie, Inc., an Illinois corporation (“Seller”).
RECITALS
          WHEREAS, Seller is the record and beneficial owner of 3,999,789
Class A Interests (the “GAM Shares”) in Redbox Automated Retail, LLC, a Delaware
limited liability company (the “Company”), constituting 44.44% of the
outstanding Class A Interests, and Purchaser is the record and beneficial owner
of 4,590,000 Class A Interests, constituting 51% of the outstanding Class A
Interests with the balance of the Class A Interests held by another investor in
the Company;
          WHEREAS, Purchaser desires to purchase the GAM Shares from Seller, and
Seller desires to sell the GAM Shares to Purchaser, on the terms and subject to
the conditions set forth in this Agreement;
          WHEREAS, simultaneously with the sale of the GAM Shares and pursuant
to a Note Assignment Agreement, a form of which is attached hereto as Exhibit A,
Seller desires to convey, transfer and assign to Purchaser all of Seller’s
rights, title and interest in and to that certain Term Promissory Note dated
May 3, 2007 made by the Company in favor of Seller in the principal amount of
$10,000,000 (the “Note”);
          WHEREAS, this Agreement constitutes Seller’s Buy-Sell Notice under
Section 8.06(a) of that certain Third Amended and Restated Limited Liability
Company Operating Agreement by and among Purchaser, Seller, the Company and
certain other investors, dated May 31, 2006 (the “LLC Agreement”);
          WHEREAS, upon fulfillment or waiver of the conditions set forth in
Section 6.1 and 6.2 herein, this Agreement shall constitute Purchaser’s written
agreement to purchase the GAM Shares pursuant to Seller’s Buy-Sell Notice under
Section 8.06 of the LLC Agreement;
          WHEREAS, upon fulfillment or waiver of the conditions set forth in
Section 6.1 and 6.2 herein, this Agreement shall set forth the fair market value
for the GAM Shares as agreed to by the Seller and Purchaser under
Section 8.06(e) of the LLC Agreement; and
          WHEREAS, this Agreement and the transactions contemplated hereby
constitute a sale transaction as contemplated by Section 8.06 of the LLC
Agreement.
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained and of other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:





--------------------------------------------------------------------------------



 



ARTICLE I
CERTAIN DEFINITIONS
     1.1 Certain Definitions. As used in this Agreement, the terms below shall
have the meanings specified below.
          “8-K Filing” shall have the meaning specified in Section 5.3.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person. For purposes of this definition, “control”
(including, with correlative meaning, the terms “controlling” and “controlled”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
          “Agreement” shall have the meaning specified in the preamble to this
Agreement.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
          “Audited Annual Financial Statements” means the audited consolidated
balance sheet of Purchaser and its Subsidiaries for the fiscal year ended
December 31, 2007, or, to the extent available, for the fiscal year ended
December 31, 2008, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year of
Purchaser and its Subsidiaries, including the notes thereto.
          “beneficial owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act.
          “Business Day” means a day other than a Saturday, a Sunday or a day on
which commercial banking institutions in the State of Illinois or the State of
New York are authorized or obligated by Law to close.
          “cash” shall mean U.S. dollars or any other lawful currency of the
United States.
          “Cash Payment Events” shall have the meaning specified in Section
2.4(b)(viii).
          “Closing” shall have the meaning specified in Section 2.3(a).
          “Closing Date” shall have the meaning specified in Section 2.3(a).
          “Closing Deferred Consideration Schedule” shall have the meaning
specified in Section 2.4(a).

2



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986.
          “Company” shall have the meaning specified in the recitals to this
Agreement.
          “Contest” means any audit, litigation or other proceeding with respect
to any Tax matter.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Credit Facility” means the Credit Agreement by and among Purchaser,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
and certain other Lenders party thereto, dated as of November 20, 2007 and
amended as of the date of this Agreement in form reasonably satisfactory to
Seller (or any successor or replacement or additional facility or loan
agreement).
          “Deferred Cash Payments” shall have the meaning specified in
Section 2.4(d).
          “Deferred Consideration” shall have the meaning specified in
Section 2.4(a).
          “Deferred Consideration Payment Date” shall have the meaning specified
in Section 2.4(b).
          “Deferred Consideration Unit” shall have the meaning specified in
Section 2.4(a).
          “Deferred Consideration Unit Price” means, with respect to the payment
of the Deferred Consideration in any month, the value of one Deferred
Consideration Unit as specified in Section 2.4.
          “Deferred Stock Payment” shall have the meaning specified in Section
2.4(c)(i).
          “Environmental Laws” means any and all Laws, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions of any Governmental Entity relating to pollution and
the protection of the environment or natural resources, human health and safety,
or the release of any materials into the environment, including those related to
Hazardous Materials, air emissions and discharges to surface water, groundwater,
land surface, subsurface strata, or public or private systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Purchaser or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law;
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

3



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with Purchaser within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code) other than the Company.
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by Purchaser or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Purchaser or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization within the meaning of Section 4241 of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Purchaser or any ERISA Affiliate.
          “Excess Liquidity” means, with respect to any Measurement Date, the
excess of (i) the average of the unborrowed amount available for borrowing under
the Credit Facility on each of the 30 days immediately preceding such
Measurement Date, over (ii) $62,500,000.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Form S-3” means a registration statement on Form S-3 under the
Securities Act or such successor forms thereto permitting registration of
securities under the Securities Act.
          “GAM Shares” shall have the meaning specified in the recitals to this
Agreement.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, consistently
applied.
          “Governmental Entity” means any federal, state, local or foreign
court, government or political subdivision or department thereof, or any
governmental administrative or regulatory body.
          “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation; (ii) to purchase or lease property,
securities or services for the

4



--------------------------------------------------------------------------------



 



purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation; (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation; or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be equal
to the stated or determinable outstanding amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“guarantee” as a verb has a corresponding meaning.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
          (c) net obligations of such Person under all Swap Contracts;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) capital leases and Synthetic Lease Obligations;

5



--------------------------------------------------------------------------------



 



          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any equity interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
          (h) all Guarantees of such Person in respect of any of the foregoing.
          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any general partnership or limited partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is non-recourse to such Person by contract or
operation of law. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
          “Indemnified Party” shall have the meaning specified in
Section 5.12(c).
          “Indemnifying Party” shall have the meaning specified in
Section 5.12(c).
          “Initial Consideration” shall have the meaning specified in
Section 2.2(a).
          “Initial Cash Consideration” shall have the meaning specified in
Section 2.2(a).
          “Initial Stock Consideration” shall have the meaning specified in
Section 2.2(a).
          “IP Rights” shall have the meaning specified in Section 4.14.
          “Law” means any law, statute, ordinance, rule or regulation of any
Governmental Entity.
          “Lien” means any mortgage, pledge, lien, security interest or other
similar encumbrance.
          “Liquidity Event” means any of the following events: (a) a public or
private offering of securities of any type whatsoever by Purchaser or any
Purchaser Subsidiary (including the Company); or (b) any conveyance, sale or
disposition of Purchaser’s interest in property or assets of Purchaser or any
Purchaser Subsidiary in exchange for cash, whether in whole or in part,
excluding (i) in the ordinary course of business and (ii) any foreclosure or
similar action by any Person under the Credit Facility.
          “Liquidity Event Proceeds” shall have the meaning specified in
Section 5.8(a).
          “LLC Agreement” shall have the meaning specified in the recitals to
this Agreement.
          “Losses” shall have the meaning specified in Section 5.12(a).

6



--------------------------------------------------------------------------------



 



          “McD USA Rollout Agreement” means that certain Rollout Purchase,
License and Service Agreement dated as of November 16, 2006 by and between the
Company and McDonald’s USA, LLC.
          “Measurement Date” means the last day of each month beginning
April 30, 2009, if, as of such date, any Deferred Consideration shall remain
unpaid hereunder.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Purchaser or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “New Seller Disclosure” means any disclosure relating to Seller and/or
its Affiliates (including any of its or their current or former employees,
officers and directors), the transactions contemplated by this Agreement, the
terms of the McD USA Rollout Agreement or any other matter relating to any
contractual or other relationship among the Company and/or Purchaser, on the one
hand, and Seller and/or its Affiliates, on the other hand.
          “Nine-Month Default” shall have the meaning specified in Section 2.5.
          “Note” shall have the meaning specified in the recitals to this
Agreement.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Purchaser or any
ERISA Affiliate or to which Purchaser or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
          “Person” means an individual, corporation, partnership, trust, limited
liability company, a branch of any legal entity, unincorporated organization,
joint stock company, joint venture, association, other entity or Governmental
Entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Purchaser or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
          “Pre-Closing Tax Period” means taxable periods (or portions thereof)
ending on or prior to the Closing.
          “Purchase Price” shall have the meaning specified in Section 2.1(b).
          “Purchaser” shall have the meaning specified in the preamble to this
Agreement.
          “Purchaser Common Stock” means shares of Purchaser common stock, par
value $0.001 per share.

7



--------------------------------------------------------------------------------



 



          “Purchaser Indemnified Parties” shall have the meaning specified in
Section 5.12(b).
          “Purchaser Material Adverse Effect” means any circumstance, event,
change, development or effect that, individually or in the aggregate, (a) is
material and adverse to the business, assets, results of operations or financial
condition of Purchaser and its Subsidiaries taken as a whole; or (b) would
materially impair the ability of Purchaser to perform its obligations under this
Agreement or the Registration Rights Agreement or to consummate the Closing;
provided, however, that in determining whether a Purchaser Material Adverse
Effect has occurred, there shall be excluded any effect to the extent resulting
from the following: (i) changes, after the date hereof, in GAAP or regulatory
accounting principles generally applicable to U.S. public companies;
(ii) changes, after the date hereof, in applicable Laws by Governmental
Entities; (iii) actions or omissions of Purchaser expressly required or
permitted by this Agreement or taken with the prior written consent of Seller;
(iv) changes in general economic, monetary or financial conditions, including
changes in prevailing interest rates and credit markets; (v) the failure of
Purchaser to meet any internal or public projections, forecasts, estimates or
guidance (including guidance as to “earnings drivers”) for any period ending on
or after December 31, 2008 (but not the underlying causes of such failure);
(vi) changes in global or national political conditions, including the outbreak
or escalation of war or acts of terrorism; and (vii) the public disclosure of
this Agreement or the transactions contemplated hereby.
          “Purchaser SEC Reports” shall have the meaning specified in
Section 4.4.
          “Purchaser VWAP” means, with respect to Purchaser Common Stock
included in the Initial Consideration or any Deferred Stock Payment, the average
of the volume weighted average price per share of Purchaser Common Stock for
each of the eight NASDAQ trading days prior to, but not including, the Closing
Date (in the case of the Initial Stock Consideration) or the applicable Deferred
Consideration Payment Date (in the case of Deferred Stock Consideration), as the
case may be.
          “Registration Rights Agreement” means that certain Registration Rights
Agreement between Purchaser and Seller, a form of which is attached hereto as
Exhibit B.
          “Reorganization Event” shall have the meaning specified in
Section 5.7(a).
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30-day notice period has been
waived.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other equity interest of Purchaser, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other equity interest, or on account of any return
of capital to Purchaser’s stockholders, partners or members (or equivalent
Persons).
          “Rule 144” means such rule promulgated under the Securities Act.

8



--------------------------------------------------------------------------------



 



          “S-3 Shelf Registration Statement” means a registration statement
(including any amendment or supplement thereto) on Form S-3.
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933.
          “Seller” shall have the meaning specified in the preamble to this
Agreement.
          “Seller Indemnified Parties” shall have the meaning specified in
Section 5.12(a).
          “Seller Material Adverse Effect” means an effect that would prevent or
materially impair or delay Seller from consummating the Closing or the
transactions contemplated herein.
          “Six-Month Default” shall have the meaning specified in Section 2.5.
          “Solvent” shall have the meaning specified in Section 4.15.
          “Subsidiary” means, with respect to any Person, a corporation or other
entity of which the outstanding shares of stock or other equity interests having
ordinary voting power to elect a majority of the board of directors (or
comparable body) of such Person are owned, directly or indirectly, through one
or more intermediaries, by such Person. Notwithstanding the foregoing
definition, prior to the Closing Date, the Company shall not be considered a
Subsidiary of Purchaser for purposes of the representations and warranties
contained in Article IV of this Agreement or for purposes of the defined term
“Purchaser Material Adverse Effect”. From and after the Closing Date until the
termination of Purchaser’s obligations under this Agreement, the Company shall
be considered to be a Subsidiary of Purchaser for all purposes under this
Agreement.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out

9



--------------------------------------------------------------------------------



 



and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Tax” or “Taxes” shall mean all taxes, however denominated, including
all income, profits, franchise, gross receipts, capital, net worth, sales, use,
withholding, turnover, value added, ad valorem, registration, general business,
employment, social security, disability, occupation, real property, personal
property (tangible and intangible), stamp, transfer (including real property
transfer or gains), conveyance, severance, production, excise and other taxes,
withholdings, duties, levies, imposts, license and registration fees and other
similar charges and assessments (including taxes, charges, fees, levies or other
assessments which are imposed upon or incurred under Treasury Regulation §1502-6
(or any similar provision of state, local or foreign law) as a result of
membership in an affiliated, consolidated, combined or unitary group for Tax
purposes as transferee or successor by contract or otherwise) together with any
and all fines, penalties, and additions attributable to or otherwise imposed on
or with respect to any such taxes, charges, fees, levies or other assessments,
and interest thereon) imposed by or on behalf of any Governmental Entity.
          “Tax Returns” means any report, return, information return, forms,
declarations, statements, or other document required to be filed with any Tax
authority with respect to Taxes, including any amendment thereof.
          “Taxing Authority” means any governmental agency, board, bureau, body,
person, department or authority of any United States federal, state or local
jurisdiction or any non-United States jurisdiction, having jurisdiction with
respect to any Tax.
          “Transfer Taxes” shall have the meaning specified in Section 7.4.
          “Unaudited Interim Financial Statements” mean (i) prior to the Closing
Date, the unaudited consolidated balance sheet of Purchaser and its Subsidiaries
dated September 30, 2008, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for the fiscal quarter ended on
that date, including the notes thereto; and (ii) following the Closing Date and
prior to the payment in full of the Deferred Consideration, the unaudited
consolidated balance sheet of Purchaser and its Subsidiaries and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the last full fiscal quarter prior to the applicable Deferred
Consideration Payment Date.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s

10



--------------------------------------------------------------------------------



 



assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.
          “Unpaid Unit Amount” shall have the meaning specified in
Section 5.8(b).
          “Unpaid Unit Fraction” shall have the meaning specified in
Section 5.8(b).
     1.2 Interpretation. When a reference is made in this Agreement to an
Article, Section, Exhibit or Schedule, such reference shall be to an Article or
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless the context otherwise requires,
references to this Agreement and the words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement, including schedules and exhibits, as a whole and not to any
particular provision of this Agreement. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine genders of such term. Any agreement, instrument or statute defined or
referred to herein or any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified, supplemented or replaced, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor agreements, instruments or statutes. Any agreement or
instrument referred to herein shall include reference to all exhibits, schedules
and other documents or agreements attached thereto or incorporated therein.
ARTICLE II
SHARE PURCHASE
     2.1 Purchase and Sale of Shares.
     (a) Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, and in reliance upon the representations and warranties
hereinafter set forth, at the Closing, Seller shall sell and deliver to
Purchaser, and Purchaser shall purchase and accept from Seller, all of the GAM
Shares and the Note, together with all rights and obligations attaching thereto.
     (b) Purchase Price. The aggregate consideration to be paid by Purchaser for
all of the GAM Shares and the Note shall be the sum of the Initial Consideration
(as defined below) and the Deferred Consideration (as set forth in the Closing
Deferred Consideration Schedule and calculated pursuant to Section 2.4(a)) (the
“Purchase Price”), in each case, to be paid in the manner and at the times set
forth in Sections 2.2 through 2.4.
     2.2 Initial Consideration.

11



--------------------------------------------------------------------------------



 



     (a) The Initial Consideration shall equal: (i) the product of the Purchaser
VWAP and 1,500,000 shares of Purchaser Common Stock, rounded to the nearest
dollar, which portion of the Initial Consideration shall be deliverable in the
form of 1,500,000 shares of Purchaser Common Stock (the “Initial Stock
Consideration”), plus (ii) cash in an amount equal to $10,000,000 by wire
transfer of immediately available funds to an account designated in writing by
Seller (the “Initial Cash Consideration” and together with the “Initial Stock
Consideration,” the “Initial Consideration”).
     (b) The balance of the Purchase Price shall be payable by Purchaser
following the Closing Date as set forth in Section 2.4 below.
     2.3 Closing.
     (a) Closing. Subject to the satisfaction or, if permissible, waiver of the
conditions set forth in Sections 6.1 and 6.2, the closing of the transactions
contemplated by Sections 2.1(a) and 2.2(a) (the “Closing”) shall take place at
the offices of Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New
York, New York 10006, at 10:00 a.m., New York City time, on February 26, 2009 or
at such other date and place as the parties may otherwise agree (such date, the
“Closing Date”).
     (b) Closing Deliveries and Actions.
     (i) At the Closing, Seller shall deliver, or cause to be delivered, as the
case may be, to Purchaser the following:
     (A) the GAM Shares and the Note, free and clear of any Liens;
     (B) a duly executed counterpart of the Registration Rights Agreement and
the Note Assignment Agreement;
     (C) the certificate contemplated by Section 6.2(c) hereof; and
     (D) such other certificates, instruments of conveyance or documents as may
be reasonably requested by Purchaser to carry out the intent and purposes of
this Agreement.
     (ii) At the Closing, Purchaser shall deliver, or cause to be delivered, as
the case may be, to Seller the following:
     (A) the Initial Cash Consideration;
     (B) the Initial Stock Consideration;
     (C) a duly executed counterpart of the Registration Rights Agreement
(including the related indemnity letter agreement by and between Purchaser and
Goldman, Sachs & Co.);
     (D) the S-3 Shelf Registration Statement required by Section 6.1(i);

12



--------------------------------------------------------------------------------



 



     (E) the Closing Deferred Consideration Schedule;
     (F) the certificates contemplated by Section 6.1(c) hereof; and
     (G) such other certificates, instruments of conveyance or documents as may
be reasonably requested by Seller to carry out the intent and purposes of this
Agreement.
     2.4 Deferred Consideration.
     (a) In addition to the Initial Consideration, Purchaser shall pay deferred
consideration under this Agreement by payment to Seller of a total of ten
deferred consideration units (each a “Deferred Consideration Unit” and,
together, the “Deferred Consideration”). The amount paid for any Deferred
Consideration Unit will be based upon a schedule substantially in the form of
Schedule I that Purchaser shall deliver to Seller no later than 5:00 p.m., New
York time, on the Business Day immediately preceding the Closing Date (the
“Closing Deferred Consideration Schedule”). The Closing Deferred Consideration
Schedule shall include a table setting forth (i) the Deferred Consideration Unit
Price to be paid by Purchaser for a Deferred Consideration Unit, which amount
will vary based upon (A) the amount of the Initial Consideration paid by
Purchaser as set forth in Schedule II; and (B) the month in which Purchaser pays
such Deferred Consideration Unit as set forth in Schedule II (with the parties
agreeing to make proportional adjustments to the applicable Deferred
Consideration Unit Prices to the extent that the Initial Consideration falls
between the values set forth under “Initial Consideration” in Schedule II);
(ii) the estimated total Deferred Consideration, assuming payment of five
Deferred Consideration Units on and as of July 31, 2009 and payment of the
remaining five Deferred Consideration Units on and as of October 30, 2009; and
(iii) the estimated Purchase Price, which shall be equal to the sum of the
aggregate value of the Initial Consideration and the aggregate Deferred
Consideration calculated in accordance with clause (ii) above. The Purchaser
shall pay at least five Deferred Consideration Units on or prior to July 31,
2009 and the Deferred Consideration shall be payable in full on or prior to
October 30, 2009 pursuant to the terms of the Closing Deferred Consideration
Schedule. Subject to the foregoing sentence, Purchaser may pay a Deferred
Consideration Unit or Deferred Consideration Units at any time and from time to
time, without penalty, provided that, except as set forth in subsection
Section 5.8(c), each Deferred Consideration Unit shall be in an amount or, in
any case in which such payment includes Purchaser Common Stock, have a value
(determined as provided in subsection (c)(ii) below), equal to the Deferred
Consideration Unit Price for the month in which the Deferred Consideration
Payment Date (as defined below) occurs.
     (b) The Deferred Consideration or any payment of any portion thereof shall
be payable, at Purchaser’s election, in cash or in Purchaser Common Stock or a
combination of cash and Purchaser Common Stock. Purchaser’s right to elect
Purchaser Common Stock as the form of consideration is subject to the further
limitations set forth in Sections 5.7 and 5.8 and conditioned upon the
fulfillment of each of the following conditions on and as of the date of the
applicable payment (the “Deferred Consideration Payment Date”):
     (i) no Purchaser Material Adverse Effect shall have occurred and be
continuing;

13



--------------------------------------------------------------------------------



 



     (ii) immediately after giving effect to such payment, Seller would not own
more than 9.9% of the Purchaser Common Stock then outstanding;
     (iii) after giving effect to such payment, Seller shall not have received
more than 5,653,398 shares of Purchaser Common Stock pursuant to this Agreement,
and, except if required by the terms of Section 5.18 herein, the filing of a
Notification and Report Form pursuant to the HSR Act, no consent or approval of
Purchaser’s shareholders or any governmental or regulatory authority or other
Person pursuant to applicable Law or listing standards or the organizational
documents of Purchaser or any contract, judgment or order by which Purchaser or
any of its Subsidiaries is bound shall be required to be obtained by Purchaser
in connection with such payment (after giving effect all prior payments),
including pursuant to NASDAQ Rule 4350(i);
     (iv) Purchaser (A) shall be in compliance with the applicable listing
criteria, procedures and guidelines of NASDAQ; (B) shall not have received
notice from NASDAQ of its intent to delist the Purchaser Common Stock; and
(C) shall not have taken any steps to delist the Common Stock from NASDAQ;
     (v) the Purchaser Common Stock proposed to be transferred shall have been
authorized for listing on NASDAQ, subject only to official notice of issuance;
     (vi) Purchaser shall be, and shall have been during the 90-day period
immediately preceding the Deferred Consideration Payment Date, subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act and shall have
filed all required reports under section 13 or 15(d) of the Exchange Act (other
than Form 8-K reports), as applicable, during the 12-month period immediately
preceding such Deferred Consideration Payment Date;
     (vii) the price of Purchaser Common Stock as of the close of trading on the
NASDAQ the last Business Day prior to the Deferred Consideration Payment Date
shall not be less than $10 per share; and
     (viii) Purchaser shall not be insolvent or have made a general assignment
for the benefit of its creditors or any filing of a petition in commercial
insolvency or reorganization; nor shall there have been (A) any filing by any
other Person against Purchaser or any of its Subsidiaries, which shall not have
been stayed or dismissed within 180 days after the filing date or any
adjudication of Purchaser or any such Subsidiary as bankrupt or insolvent,
(B) any filing by or with the consent of Purchaser or any such Subsidiary of any
other proceeding for the appointment of a receiver, a conciliator or an auditor
thereof or other custodian or similar official for its respective business or
assets, (C) the appointment by any court of competent jurisdiction of a
receiver, a conciliator or an auditor or other custodian (permanent or
temporary) of the assets of Purchaser or any such Subsidiary, or any part
thereof; or (D) the institution of proceedings for a composition with creditors
by or against Purchaser or any such Subsidiary, provided that, in the case of
items (A) through (D) of this subsection (viii) as applied to a Subsidiary of
Purchaser, such event or events would also reasonably be expected to adversely
and materially affect the value of Purchaser Common Stock after the applicable
Deferred Consideration Payment Date (the events specified in clauses (i) through
(viii) collectively, the “Cash Payment Events”).

14



--------------------------------------------------------------------------------



 



     (c) Deferred Stock Payments.
     (i) Subject to subsection (b) of this Section, if Purchaser elects to pay
one or more Deferred Consideration Units in the form of Purchaser Common Stock
(each such payment, a “Deferred Stock Payment”), Purchaser shall so notify
Seller in writing at least 15 Business Days prior to the Deferred Consideration
Payment Date on which such Deferred Stock Payment is proposed to be made. Such
notice shall (A) include the proposed Deferred Consideration Payment Date, the
applicable Deferred Consideration Unit Price for such date and the number of
Deferred Consideration Units to be paid in cash and/or in the form of Purchaser
Common Stock on such date; (B) include an estimate of the number of shares of
Purchaser Common Stock (including the percentage of Purchaser Common Stock
proposed to be transferred expressed as a percentage of the total Purchaser
Common Stock outstanding after giving effect to the proposed Deferred Stock
Payment) comprising such Deferred Stock Payment and the estimated value thereof,
determined as of the date of such notice in accordance with the principles set
forth in clause (ii) below; (C) specify the amount of any cash to be paid on
such Deferred Consideration Payment Date; and (D) include an estimate of the
Deferred Consideration Payment Date Schedule, substantially in the form attached
hereto as Schedule III, reflecting the total value of the Deferred Consideration
payment and the balance of the Deferred Consideration after giving effect to
such payment and assuming that future payments of Deferred Consideration Units
are made exclusively on July 31, 2009 (in such case, up to the minimum amount
required to be paid on or prior to such date) and October 30, 2009. Within five
Business Days of its receipt of such notice, Seller shall notify Purchaser in
writing of the number of shares of Purchaser Common Stock then beneficially
owned by Seller.
     (ii) The value of the Deferred Stock Payment shall be calculated by
multiplying the number of shares of Purchaser Common Stock being delivered in
such Deferred Stock Payment by the Purchaser VWAP. Immediately upon Seller’s
receipt of the Deferred Stock Payment, the estimated Deferred Consideration
shall be reduced by such amount.
     (iii) In the case of a Deferred Stock Payment, on the relevant Deferred
Consideration Payment Date:
     (A) The representations and warranties of Purchaser contained in this
Agreement, without regard to any materiality or material adverse effect
qualifier contained therein, shall be true and correct on and as of such
Deferred Consideration Payment Date as if made at and as of such Deferred
Consideration Payment Date (except for any representations and warranties made
as of a specified date, which shall be true and correct as of the specified
date), except where the failure of such representations and warranties to be
true and correct have not had and would not reasonably be expected to have, a
Purchaser Material Adverse Effect.
     (B) Purchaser shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to such Deferred
Consideration Payment Date.
     (C) Purchaser shall deliver, or cause to be delivered, to Seller a
certificate dated as of such Deferred Consideration Payment Date and signed by a
duly authorized

15



--------------------------------------------------------------------------------



 



officer of Purchaser, satisfactory in form to Seller (x) to the effect of
Section 2.4(c)(iii)(A) and (B) above; and (y) confirming the satisfaction of
each of the conditions set forth in Section 2.4(b).
     (D) Seller shall deliver, or cause to be delivered, to Purchaser a
certificate dated as of such Deferred Consideration Payment Date and signed by a
duly authorized officer of Seller, satisfactory in form to Purchaser, setting
forth the total number of shares of Purchaser Common Stock beneficially owned by
Seller as of such Deferred Consideration Payment Date.
     (E) Purchaser shall deliver a Deferred Consideration Payment Date Schedule
reflecting the estimated Deferred Consideration payment pursuant to subsection
(c)(i)(D) above.
     (F) Either (x) if required by the HSR Act, each party shall have filed a
Notification and Report Form pursuant to the HSR Act and all required waiting
periods under the HSR Act for a Deferred Stock Payment shall have expired or
been terminated, or (y) Seller’s ultimate parent entity, as defined under 16
C.F.R. Section 801.1(a)(3), shall have provided a further representation
confirming its intent to hold any Purchaser Common Stock, directly or
indirectly, solely for the purpose of investment within the meaning of 16 C.F.R.
Section 802.9.
     (d) Deferred Cash Payments.
     (i) Cash paid for any Deferred Consideration Unit (“Deferred Cash
Payments”) shall have a value equal to the face amount thereof. If at any time
Purchaser elects to pay any Deferred Consideration Unit in the form of a
Deferred Cash Payment, or is prohibited from paying a Deferred Consideration
Unit in Purchaser Common Stock as a result of a Cash Payment Event, Purchaser
shall so notify Seller no later than two (2) Business Days prior to the
applicable Deferred Consideration Payment Date and shall provide the estimated
Deferred Consideration Payment Date Schedule, substantially in the form attached
hereto as Schedule III, reflecting the total value of the Deferred Consideration
payment and the estimated balance of the Deferred Consideration after giving
effect to such payment and assuming that future payments of Deferred
Consideration Units are made exclusively on July 31, 2009 (in such case, up to
the minimum amount required to be paid on or prior to such date) and October 30,
2009 (which estimated Schedule shall be finalized and delivered to Seller on the
Deferred Consideration Payment Date), provided that in the case of a Deferred
Consideration payment that includes Purchaser Common Stock, Seller shall follow
the procedures set forth in subsection (c) above, and provided further, that
Deferred Cash Payments due and payable pursuant to Sections 2.5, 5.7 and 5.8
shall be payable in accordance with the procedural requirements of such
Sections.
     (ii) In the case of a Deferred Cash Payment, on the relevant Deferred
Consideration Payment Date:
     (A) The representations and warranties of Purchaser contained in
Section 4.1 (Existence, Qualification and Power), Section 4.2 (Consents and
Approvals; No Violation), Section 4.15 (Solvency) and Section 4.17 (Brokers and
Finders) without

16



--------------------------------------------------------------------------------



 



regard to any materiality or material adverse effect qualifier contained
therein, shall be true and correct on and as of such Deferred Consideration
Payment Date as if made at and as of such Deferred Consideration Payment Date
(except for any representations and warranties made as of a specified date,
which shall be true and correct as of the specified date), except where the
failure of such representations and warranties to be true and correct have not
had and would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect.
     (B) Purchaser shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Deferred
Consideration Payment Date.
     (C) Purchaser shall deliver, or cause to be delivered, to Seller a
certificate dated as of such Deferred Consideration Payment Date and signed by a
duly authorized officer of Purchaser, satisfactory in form to Seller to the
effect of Section 2.4(d)(ii)(A) and (B) above.
     (D) Purchaser shall deliver a Deferred Consideration Payment Date Schedule
reflecting the Deferred Consideration payment pursuant to subsection (d)(i)
above.
     (e) Deliveries. Deferred Stock Payments and Deferred Cash Payments shall be
delivered to such account as Seller may designate in writing to Purchaser, which
designation shall remain in effect until Seller shall otherwise notify Purchaser
in writing in accordance with Section 9.2.
     2.5 Events of Default. If (a) Purchaser has not, in accordance with Section
2.4(a) above, (i) paid a total of at least five Deferred Consideration Units by
July 31, 2009 (the “Six-Month Default”); or (ii) paid a total of ten Deferred
Consideration Units by October 30, 2009 (the “Nine-Month Default”); or
(b) Purchaser is in material breach of any of its obligations in this Agreement
and such breach is incapable of being cured within ten Business Days of written
notice of such breach, the remaining Deferred Consideration, which shall be
equal to the Purchase Price as set forth on the Closing Deferred Consideration
Schedule minus the value (determined in accordance with Section 2.4(a) above) of
the Deferred Consideration previously paid by Purchaser (including any payments
pursuant to Section 5.8 hereof), shall become due and payable immediately, and
Purchaser shall, within five Business Days thereafter, pay such remaining
Deferred Consideration in cash by wire transfer of immediately available funds
to an account designated in writing by Seller. If Purchaser fails to pay such
amount within such five Business Day period, upon such failure and during the
continuation thereof until payment in full, the remaining unpaid Deferred
Consideration shall bear interest at a daily compounded rate equal to 18% per
annum or the highest rate permitted by applicable Law, whichever is lower.
Interest shall be computed on a 360-day year and charged for the actual number
of days elapsed.

17



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser as of the date of this
Agreement and as of the Closing Date as contemplated by Section 6.2(a), that the
statements contained in this Article III are true and correct.
     3.1 Existence, Authorization and Validity of Agreement.
     (a) Seller is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization and has all requisite power and
authority to own, lease and operate its properties and to carry on its
businesses as currently conducted. Seller has full legal right, power and
authority to execute and deliver, and perform its obligations under, this
Agreement.
     (b) This Agreement has been duly and validly executed and delivered by
Seller and (assuming the due authorization, execution and delivery hereof by all
parties hereto other than Seller) constitutes a valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
limitations imposed by applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting the rights and remedies of creditors
generally and to general principles of equity.
     3.2 Consents and Approvals; No Violation
     (a) Neither the execution and delivery of this Agreement by Seller nor the
consummation of the transactions contemplated hereby will (i) violate or
conflict with or result in any breach of any provision of Seller’s
organizational documents as in effect as of the date of this Agreement; (ii)
assuming all consents, approvals and authorizations contemplated by subsection
(b) below have been obtained and all filings described in such clauses have been
made, conflict with or violate any Law; (iii) violate or conflict with, or
result in a breach of any provision of, or require any consent, waiver or
approval or result in a default or give rise to any right of termination,
cancellation, modification or acceleration (or an event that, with the giving of
notice, the passage of time or otherwise, would constitute a default or give
rise to any such right) under any of the terms, conditions or provisions of any
note, bond, mortgage, lease, license, agreement, contract, indenture or other
instrument or obligation to which Seller is a party or by which Seller or any of
its properties or assets may be bound, or (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Seller or by which
any of its assets is bound.
     (b) Except as contemplated by Section 5.18, the execution, delivery and
performance of this Agreement by Seller and the consummation of the transactions
contemplated hereby by Seller does not and will not require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except any such consent, approval, authorization, permit,
filing, or notification the failure of which to make or obtain has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Seller Material Adverse Effect.

18



--------------------------------------------------------------------------------



 



     3.3 Title to the GAM Shares and the Note. Subject to the terms and
conditions hereof and the terms and conditions set forth in the Note Assignment
Agreement, at the Closing, Seller shall deliver to Purchaser good and valid
title to the GAM Shares and the Note, free and clear of any Liens.
     3.4 Securities Act.
     (a) Seller acknowledges that, on issuance, any Purchaser Common Stock
transferred hereunder to Seller shall not be registered under the Securities Act
or under any state securities laws and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an effective registration statement filed with the SEC or pursuant
to an exemption from the registration requirements of the Securities Act.
     (b) Seller is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act.
     3.5 Brokers and Finders. No agent, broker, investment banker, financial
advisor or other firm or person is or shall be entitled, as a result of any
action, agreement or commitment of Seller or any of its Affiliates, to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with any of the transactions contemplated by this Agreement, except
Chris Catalano, whose fees and expenses shall be paid by Seller.
     3.6 HSR Act. Any Purchaser Common Stock paid to Seller and any Purchaser
Common Stock held, directly or indirectly, by Seller’s ultimate parent entity,
as defined under 16 C.F.R. Section 801.1(a)(3), at the Closing will be held
solely for the purpose of investment within the meaning of 16 C.F.R.
Section 802.9.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller that the statements contained
in this Article IV are true and correct as of the date hereof and as of the
Closing Date as contemplated by Section 6.1(a), except as is disclosed in
reasonable detail in the most recent annual report on Form 10-K filed by
Purchaser with the SEC and in any Purchaser SEC Reports filed subsequent to such
annual report, in the case of both such annual report and such other Purchaser
SEC Reports, filed prior to the date of this Agreement (other than disclosures
referred to in the “Factors That May Affect Future Results,” “Risk Factors” or
“Forward Looking Statements” sections of such Form 10-K or Purchaser SEC
Reports). Purchaser further represents and warrants to Seller that certain of
the statements contained in this Article IV are true and correct as of the
relevant Deferred Consideration Payment Date as contemplated by
Section 2.4(c)(iii)(A) or Section 2.4(d)(ii)(A), as applicable, in each case
except as is disclosed in reasonable detail in the most recent annual report on
Form 10-K filed by Purchaser with the SEC and in any Purchaser SEC Reports filed
subsequent to such annual report but prior to the relevant Deferred
Consideration Payment Date (other than disclosures referred to in the “Factors
That May Affect Future Results,” “Risk Factors” or “Forward Looking Statements”
sections of such Form 10-K or Purchaser SEC Reports).

19



--------------------------------------------------------------------------------



 



     4.1 Existence, Qualification and Power.
     (a) Purchaser and each Subsidiary thereof is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its businesses as currently
conducted. Purchaser has full legal right, power and authority to execute and
deliver, and perform its obligations under, this Agreement. Purchaser is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
where the failure to be so duly qualified or licensed and in good standing has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect.
     (b) This Agreement has been duly and validly executed and delivered by
Purchaser and (assuming the due authorization, execution and delivery hereof by
all parties hereto other than Purchaser) constitutes a valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to limitations imposed by applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the rights and remedies of
creditors generally and to general principles of equity.
     4.2 Consents and Approvals; No Violation
     (a) Neither the execution and delivery of this Agreement by Purchaser nor
the consummation of the transactions contemplated hereby will (i) violate or
conflict with or result in any breach of any provision of Purchaser’s
organizational documents as in effect as of the date of this Agreement,
(ii) assuming all consents, approvals and authorizations contemplated by
subsection (b) below have been obtained and all filings described in such
clauses have been made, conflict with or violate any Law, (iii) violate or
conflict with, or result in a breach of any provision of, or require any
consent, waiver or approval or result in a default or give rise to any right of
termination, cancellation, modification or acceleration (or an event that, with
the giving of notice, the passage of time or otherwise, would constitute a
default or give rise to any such right) under any of the terms, conditions or
provisions of any note, bond, mortgage, lease, license, agreement, contract,
indenture or other instrument or obligation to which Purchaser is a party or by
which Purchaser or any of its properties or assets may be bound, or (iv) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Purchaser or by which any of its assets are bound.
     (b) Except as contemplated by Section 5.18, the execution, delivery and
performance of this Agreement by Purchaser and the consummation of the
transactions contemplated hereby by Purchaser does not and will not require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity, except (i) the applicable requirements of the
Exchange Act and the rules and regulations promulgated thereunder; and (ii) any
such consent, approval, authorization, permit, filing, or notification the
failure of which to make or obtain (A) would not prevent or materially delay the
consummation of the transactions contemplated hereby or (B) has not had and
would not reasonably be expected to have a Purchaser Material Adverse Effect.

20



--------------------------------------------------------------------------------



 



     4.3 Capitalization.
     (a) The authorized capital stock of Purchaser consists of 50 million
shares, of which 45 million shares are Purchaser Common Stock and five million
shares are preferred stock. As of February 10, 2009, 30,207,213 shares of
Purchaser Common Stock and no shares of preferred stock were issued and
outstanding. All of the issued and outstanding shares of Purchaser Common Stock
have been duly authorized and validly issued and are fully paid, non-assessable
and free of preemptive rights.
     (b) Except as provided for in this Agreement or as provided for under plans
or agreements disclosed in reasonable detail in the last annual report on Form
10-K filed by Purchaser with the SEC and in any Purchaser SEC Reports filed
subsequent to such annual report, in the case of both such annual report and
such other Purchaser SEC Reports, filed prior to the date of this Agreement or
the relevant Deferred Consideration Payment Date, as applicable, there are no
options, warrants, rights, scrip, calls, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, contracts, arrangements or undertakings of any kind to which
Purchaser is a party or by which it is bound (i) obligating Purchaser to issue,
deliver or sell, or cause to be issued, delivered or sold, to any Person (other
than Seller) additional shares of capital stock of, or other equity interests
in, or any security convertible into or exercisable for or exchangeable into,
any capital stock of, or other equity interest in, Purchaser; or (ii) obligating
Purchaser to issue, grant, extend or enter into any such option, warrant, right,
scrip, call, convertible or exchangeable security, commitment, contract,
arrangement or undertaking.
     4.4 SEC Reports. Purchaser has filed all registration statements, forms,
reports and other documents required to be filed by Purchaser with the SEC since
January 1, 2008. All such registration statements, forms, reports and other
documents (including those that Purchaser may file after the date hereof until
the payment in full of the Deferred Consideration and including all documents
incorporated by reference in such registration statements, forms, reports and
other documents) are referred to herein as the “Purchaser SEC Reports.” The
Purchaser SEC Reports (a) were or will be filed on a timely basis, (b) at the
time filed, complied, or will comply when filed, as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Purchaser SEC Reports, and (c) did not or will not at the
time they were or are filed contain any untrue statement of a material fact or
omit to state a material fact required to be stated in such Purchaser SEC
Reports or necessary in order to make the statements in such Purchaser SEC
Reports, in the light of the circumstances under which they were made, not
misleading. As of the date of this Agreement, there are no outstanding or
unresolved comments in comment letters received from the SEC staff. As of the
date of this Agreement, none of the Purchaser SEC Reports is the subject of
ongoing SEC review or outstanding SEC comment. None of Purchaser’s Subsidiaries
is required to file any form, report, registration, statement or other document
with the SEC.
     4.5 Financial Statements; No Purchaser Material Adverse Effect.
     (a) The Audited Annual Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly

21



--------------------------------------------------------------------------------



 



noted therein; (ii) fairly present the financial condition of Purchaser and its
Subsidiaries (including the Company for purposes of this Section 4.5) as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of Purchaser and its
Subsidiaries (including the Company for purposes of this Section 4.5) as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.
     (b) The Unaudited Interim Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of Purchaser and its Subsidiaries (including the Company for
purposes of this Section 4.5) as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to normal year-end audit adjustments.
     (c) Since the date of the Audited Annual Financial Statements, there has
been no event or circumstance that has had or could reasonably be expected to
have a Purchaser Material Adverse Effect.
     4.6 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Purchaser after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Entity, by or against Purchaser or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect this Agreement or any of the transactions contemplated hereby; or
(b) could reasonably be expected to have a Purchaser Material Adverse Effect.
     4.7 No Default. Neither Purchaser nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would reasonably be
expected to have a Purchaser Material Adverse Effect.
     4.8 Ownership of Property; Liens. Each of Purchaser and its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not reasonably be expected
to have a Purchaser Material Adverse Effect. The property of Purchaser and its
Subsidiaries is subject to no Liens except for (a) Liens relating to the Credit
Facility; (b) statutory liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings; (c) materialmen’s,
mechanics and similar statutory liens incurred in the ordinary course of
business; (d) zoning, entitlement and other land use regulations by Governmental
Entities; (e) the interests of the lessors and sublessors of any leased
properties; and (f) Liens that do not materially interfere with the present use
of the properties they affect.
     4.9 Environmental Matters.
     (a) Purchaser and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations

22



--------------------------------------------------------------------------------



 



and properties, and as a result thereof Purchaser has reasonably concluded that
such Environmental Laws and claims could not reasonably be expected to have a
Purchaser Material Adverse Effect.
     (b) Purchaser is not subject to any Environmental Liabilities that could
reasonably be expected to have a Purchaser Material Adverse Effect, and
Purchaser is not aware of any conditions or circumstances that could give rise
to such Environmental Liabilities.
     4.10 Insurance. The properties of Purchaser and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Purchaser, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Purchaser or the applicable
Subsidiary operates.
     4.11 Taxes.
     (a) All material Tax Returns required by applicable Law to be filed by or
with respect to Purchaser or any Purchaser Subsidiary for all taxable periods
ending on or before the date hereof have been timely filed (taking into account
any extension of time within which to file) in accordance with all applicable
Laws. All such Tax Returns are true, correct, and complete in all material
respects.
     (b) Purchaser and each of its Subsidiaries has duly and timely paid or has
duly and timely withheld and remitted to the appropriate Taxing Authority all
material Taxes due and payable, or, where payment is not yet due, has
established in accordance with GAAP an adequate accrual for all Taxes on the
most recent financial statements contained in the Purchaser SEC Reports.
     (c) The most recent financial statements contained in the Purchaser SEC
Reports reflect an adequate reserve for all Taxes payable by Purchaser and its
Subsidiaries for all taxable periods and portions thereof through the date of
such financial statements.
     (d) There is no claim, audit, action, suit, proceeding or investigation
pending or, to the knowledge of Purchaser, threatened against or with respect to
Purchaser or any of its Subsidiaries in respect of any Tax except for such
claims, audits, actions, suits, proceedings or investigations as would not
reasonably be expected to have a Purchaser Material Adverse Effect.
     (e) No agreements have been made by Purchaser or any of its Subsidiaries
for the extension of time or the waiver of the statute of limitations for the
assessment or payment of any material Taxes except for such agreements as would
not reasonably be expected to have a Purchaser Material Adverse Effect.
     (f) Neither Purchaser nor any of its Subsidiaries has “participated” in any
“reportable transaction” or “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b).

23



--------------------------------------------------------------------------------



 



     4.12 Company Taxes.
     (a) The Company has timely filed all material Tax Returns required to be
filed under applicable Law by the Company for all taxable periods ending on or
before the date hereof taking into account all available extensions. The Company
has timely paid all material Taxes required to be paid by it shown on such Tax
Returns, except to the extent such Taxes are being contested in good faith; and
     (b) the Company has not “participated” in any “reportable transaction” or
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b).
     4.13 ERISA Compliance.
     (a) Each Plan, and each other employee benefit plan, program, arrangement,
agreement or commitment, is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
for such noncompliance as could not reasonably be expected to have a Purchaser
Material Adverse Effect. Purchaser and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except as could not reasonably be expected to have a Purchaser Material Adverse
Effect.
     (b) There are no pending or, to the best knowledge of Purchaser, threatened
claims, actions or lawsuits, or action by any Governmental Entity, with respect
to any Plan, or with respect to the compensation or employment of any of
Purchaser’s or its Subsidiaries’ current, prospective or former employees or
independent contractors, that could reasonably be expected to have a Purchaser
Material Adverse Effect. To the best knowledge of Purchaser, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Purchaser Material Adverse Effect.
     (c) Except as could not reasonably be expected to have a Purchaser Material
Adverse Effect: (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Purchaser nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Purchaser nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Purchaser
nor any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA.
     4.14 Purchaser Intellectual Property. Purchaser and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses, trade secrets, domain
names, know-how and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent that any such conflict could not reasonably be expected to have a
Purchaser Material Adverse Effect. To the best knowledge of Purchaser, no slogan
or other advertising device, product,

24



--------------------------------------------------------------------------------



 



process, method, substance, part, software, work of authorship or other material
now employed, or now contemplated to be employed, by Purchaser or any Subsidiary
infringes upon any rights held by any other Person. Except as provided for in
this Agreement, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of Purchaser, threatened, which could reasonably be
expected to have a Purchaser Material Adverse Effect.
     4.15 Solvency. Purchaser is, and after giving effect to the incurrence of
all obligations being incurred in connection herewith and will be and will
continue to be, individually and together with its Subsidiaries on a
consolidated basis, Solvent. For the purposes of this Agreement, the term
“Solvent” when used with respect to any Person, means that, as of the Closing
and immediately after consummating the transactions contemplated hereby, (a) the
amount of the “fair saleable value” of the assets of such Person will, as of
such date, exceed (i) the value of all “liabilities of such Person, including
contingent and other liabilities,” as of such date, as such quoted terms are
generally determined in accordance with applicable Laws governing determinations
of the insolvency of debtors; and (ii) the amount that will be required to pay
the probable liabilities of such Person on its existing debts (including
contingent and other liabilities) as such debts become absolute and mature;
(b) such Person will not have, as of such date, an unreasonably small amount of
capital for the operation of the businesses in which it intends to engage or
propose to be engaged following the Closing Date; and (c) such Person will be
able to pay its liabilities, including contingent and other liabilities, as they
mature. For purposes of this definition, “not have an unreasonably small amount
of capital for the operation of the businesses in which it is engaged or
proposed to be engaged” and “able to pay its liabilities, including contingent
and other liabilities, as they mature” means that, as of the Closing and
immediately after consummating the transactions contemplated hereby, the
relevant Person will be able to generate enough cash from operations, asset
dispositions or refinancing, or a combination thereof, to meet its obligations
as they become due.
     4.16 Securities Act.
     (a) Purchaser is acquiring the GAM Shares solely for the purpose of
investment and not with a view to, or for sale in connection with, any
distribution thereof in violation of the Securities Act. Purchaser acknowledges
that the GAM Shares have not been registered under the Securities Act or under
any state securities laws and may not be offered or sold within the United
States or to, or for the account or benefit of, U.S. persons except pursuant to
an exemption from the registration requirements of the Securities Act.
     (b) Purchaser is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the Securities Act.
     4.17 Brokers and Finders. No agent, broker, investment banker, financial
advisor or other firm or person is or shall be entitled, as a result of any
action, agreement or commitment of Purchaser or any of its Affiliates, to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with any of the transactions contemplated by this Agreement.

25



--------------------------------------------------------------------------------



 



ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Conduct of Business of Purchaser. Except for any actions that
Purchaser’s Board of Directors may, in good faith, determine to be inconsistent
with their duties or Purchaser’s obligations under applicable Law, and except
for actions that the Purchaser is permitted to take under the Credit Facility
(whether by the terms thereof or by amendment thereof or by waiver or consent of
the lender, in each case subject to the limitation set forth in Section 5.19(ii)
herein), so long as any portion of the Deferred Consideration remains unpaid,
Purchaser shall, and shall cause each of its Subsidiaries to, use commercially
reasonable efforts to carry on its business in the ordinary course of business
and use reasonable best efforts to maintain and preserve its and its
Subsidiaries’ business (including its organization, assets, properties, goodwill
and insurance coverage) and preserve its business relationships with customers,
strategic partners, suppliers, distributors and others having business dealings
with it including, without limitation:
     (a) (i) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization; (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Purchaser Material Adverse Effect; and
(iii) preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Purchaser Material Adverse Effect;
     (b) comply in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Purchaser Material Adverse
Effect;
     (c) unless contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Purchaser or its Subsidiaries, pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (i) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (ii) all lawful claims which, if unpaid, would by Law
become a Lien upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness;
     (d) (i) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear expected except where the failure to do so
could not reasonably be expected to have a Purchaser Material Adverse Effect;
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Purchaser Material Adverse Effect; and (iii) use the standard of care typical in
the industry in the operation and maintenance of its facilities;

26



--------------------------------------------------------------------------------



 



     (e) maintain with financially sound and reputable insurance companies not
Affiliates of Purchaser, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to Seller of
termination, lapse or cancellation of such insurance; and
     (f) (i) maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
Purchaser or such Subsidiary, as the case may be; and (ii) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Purchaser or such
Subsidiary, as the case may be.
     5.2 Negative Covenants. Except for actions that the Purchaser is permitted
to take under the Credit Facility (whether by the terms thereof or by amendment
thereof or by waiver or consent of the lender, in each case subject to the
limitation set forth in Section 5.19(ii) herein), so long as any portion of the
Deferred Consideration remains unpaid, (a) Purchaser shall not declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, and (b) Purchaser shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly:
     (i) enter into any transaction of any kind with any Affiliate of Purchaser,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to Purchaser or such Subsidiary as
would be obtainable by Purchaser or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate;
     (ii) enter into any Contractual Obligation that limits its ability to pay
the Deferred Consideration pursuant to the provisions set forth in Section 2.4;
or
     (iii) make any optional or voluntary principal payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to Indebtedness, except in the ordinary course of
business.
     5.3 8-K Obligation. Within one Business Day of the date hereof, Purchaser
shall issue a press release in the form previously agreed upon by Purchaser and
Seller and file a report on Form 8-K disclosing the execution of this Agreement
and the transactions contemplated herein and attaching such press release and
this Agreement (the “8-K Filing”).
     5.4 NASDAQ Listing. Purchaser agrees to use commercially reasonable efforts
to maintain the listing of the Purchaser Common Stock on the NASDAQ during the
term of this Agreement.

27



--------------------------------------------------------------------------------



 



     5.5 Legend.
     (a) Seller agrees that all certificates or other instruments representing
the Purchaser Common Stock subject to this Agreement will bear a legend
substantially to the following effect:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
     (b) Upon request of Seller and upon receipt by Purchaser of an opinion of
counsel reasonably satisfactory to Purchaser to the effect that such legend is
no longer required under the Securities Act and applicable state Laws, Purchaser
shall promptly cause the legend to be removed from any certificate for Purchaser
Common Stock to be transferred in accordance with the terms of this Agreement.
     5.6 Rule 144 Reporting. Purchaser agrees to, for so long as Seller owns any
Purchaser Common Stock acquired pursuant to this Agreement:
     (a) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1), at all times from and after the date
of this Agreement;
     (b) file with the SEC, in a timely manner, all reports and other documents
required of Purchaser under the Exchange Act, which reports shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated in such filing or necessary in order to make the
statements in such SEC filing, in the light of the circumstances under which
they were made, not misleading; and
     (c) furnish to Seller forthwith upon request: a written statement by
Purchaser as to its compliance with the reporting requirements of the Exchange
Act; and such other reports and documents as Seller may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.
     5.7 Reorganization Events.
     (a) If, prior to the payment in full of the Deferred Consideration, there
occurs:
     (i) any consolidation, merger or other similar business combination of
Purchaser with or into another Person, in each case pursuant to which the
Purchaser Common Stock will be converted into cash, securities or other property
of Purchaser or another Person;
     (ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of Purchaser, in each case pursuant
to which the Purchaser Common Stock will be converted into cash, securities or
other property of another Person;
     (iii) any reclassification of the Purchaser Common Stock into other
securities, including securities other than Purchaser Common Stock;

28



--------------------------------------------------------------------------------



 



     (iv) any statutory exchange of the outstanding shares of the Purchaser
Common Stock for securities of another Person (other than in connection with a
merger or acquisition);
(any such event specified in this Section 5.7(a), a “Reorganization Event”),
then all remaining Deferred Consideration shall immediately become due and be
payable to Seller in cash.
     (b) Purchaser (or its successor) shall, within five Business Days of the
announcement of any Reorganization Event, provide written notice to Seller of
the consummation thereof, which notice shall include the amount of remaining
Deferred Consideration (as set forth in the Closing Deferred Consideration
Schedule and calculated pursuant to Section 2.4(a)), and not later than ten
Business Days after such announcement, pay the remaining Deferred Consideration
to Seller by wire transfer of immediately available funds to an account
designated in writing by Seller.
     5.8 Liquidity Event; Excess Liquidity.
     (a) Upon the availability of Excess Liquidity on a Measurement Date or net
proceeds of a Liquidity Event (collectively, “Liquidity Event Proceeds”),
Purchaser shall prepay the remaining Deferred Consideration (as set forth in the
Closing Deferred Consideration Schedule or the Deferred Consideration Payment
Date Schedule delivered in connection with a Deferred Consideration Payment and
calculated pursuant to Section 2.4(a)) to the full extent of the Liquidity Event
Proceeds. Such prepayment shall be made solely in the form of a Deferred
Consideration Cash Payment and in accordance with the procedures provided in
subsection (b) below.
     (b) Purchaser shall, within five Business Days of the receipt or
availability of Liquidity Event Proceeds, provide written notice thereof to
Seller, which notice shall include (i) the amount of remaining Deferred
Consideration (as set forth in the Closing Deferred Consideration Schedule or
any Deferred Consideration Payment Date Schedule delivered in connection with a
Deferred Consideration Payment and calculated pursuant to Section 2.4(a));
(ii) the Deferred Consideration Unit Price for the proposed Deferred
Consideration Payment Date; (iii) the proposed Deferred Consideration Cash
Payment and the number of Deferred Consideration Units such Deferred
Consideration Cash Payment would equal if rounded to the next whole number Unit;
and (iv) if the Liquidity Event Proceeds are less than the Deferred
Consideration Unit Price (or multiple thereof) for the month in which the
Liquidity Event or Excess Liquidity occurs, the portion of a Deferred
Consideration Unit that remains unpaid after payment of the Liquidity Event
Proceeds. Such unpaid portion shall be expressed as a fraction, the numerator of
which is (A) the Deferred Consideration Unit Price for such month, multiplied by
the number of Deferred Consideration Units provided in subsection (iii) above,
minus (B) the Liquidity Event Proceeds (the “Unpaid Unit Amount”), and the
denominator of which is the Deferred Consideration Unit Price (such fraction,
the “Unpaid Unit Fraction”). No later than five Business Days from the date of
any such notice, Purchaser shall pay the proposed Deferred Consideration Cash
Payment to Seller by wire transfer of immediately available funds to an account
designated in writing by Seller.
     (c) Purchaser may pay the Unpaid Unit Amount on any future Deferred
Consideration Payment Date by multiplying the Unpaid Unit Fraction by the
Deferred

29



--------------------------------------------------------------------------------



 



Consideration Unit Price for the month in which such Deferred Consideration
Payment Date occurs, provided that any Unpaid Unit Amount resulting from a
payment obligation payable on or prior to July 31, 2009, must be fully paid on
or prior to July 31, 2009, and any Unpaid Unit Amount resulting from a payment
obligation payable after July 31, 2009 must be fully paid on or prior to
October 30, 2009.
     5.9 Further Assurances. Subject to the terms and conditions hereof, each of
the parties hereto shall use its reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Law to consummate the transactions contemplated
hereby.
     5.10 Public Disclosure. Except as may be required by Law or stock market
regulations, (a) the press release announcing the execution of this Agreement
shall be issued only in such form as shall be mutually agreed upon by Purchaser
and Seller; and (b) Purchaser and Seller shall each use its commercially
reasonable efforts to consult with the other party before issuing any other
press release or otherwise making any public statement with respect to this
Agreement or the transactions contemplated herein.
     5.11 LLC Agreement. Purchaser and Seller agree to cooperate to effectuate
the transfer of the GAM Shares and the Note in accordance with the terms of the
LLC Agreement.
     5.12 Indemnity.
     (a) From and after the Closing, Purchaser agrees to indemnify and hold
harmless each of Seller and its Affiliates and each of their respective
officers, directors, employees and agents (the “Seller Indemnified Parties”), to
the fullest extent lawful, from and against any and all actions, suits, claims,
proceedings, losses, damages, costs, expenses (including reasonable attorneys’
fees and disbursements), liabilities and obligations, including losses resulting
from the diminution of value of any Purchaser Common Stock transferred to Seller
pursuant to this Agreement (collectively, “Losses”), arising from (i) any breach
or any material inaccuracy of any of Purchaser’s representations or warranties
in this Agreement as of the Closing Date or the Deferred Consideration Payment
Date, as applicable, or such other date that the representations or warranties
were made; or (ii) Purchaser’s breach of any agreement or covenant made by
Purchaser in this Agreement.
     (b) From and after the Closing, Seller agrees to indemnify and hold
harmless each of Purchaser, its Affiliates and permitted assigns and each of
their respective officers, directors, employees and agents (the “Purchaser
Indemnified Parties”) to the fullest extent lawful, from and against any and all
Losses arising from (i) any breach or any material inaccuracy of any of Seller’s
representations or warranties in this Agreement as of the Closing Date or the
Deferred Consideration Payment Date, as applicable, or such other date that the
representations or warranties were made; or (ii) Seller’s material breach of any
agreement or covenant made by Seller in this Agreement.
     (c) A party entitled to indemnification hereunder (each, an “Indemnified
Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party

30



--------------------------------------------------------------------------------



 



of any matters giving rise to a claim for indemnification; provided that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section unless and
to the extent that the Indemnifying Party shall have been actually prejudiced by
the failure of such Indemnified Party to so notify such party. Such notice shall
describe in reasonable detail such claim. In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof; provided, however, that the Indemnifying Party shall be
entitled to assume and conduct the defense thereof, unless the counsel to the
Indemnified Party advises such Indemnifying Party in writing that such claim
involves a conflict of interest (other than one of a monetary nature) that would
reasonably be expected to make it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Party, in which case
the Indemnified Party shall be entitled to retain its own counsel at the cost
and expense of the Indemnifying Party (except that the Indemnifying Party shall
only be liable for the legal fees and expenses of one law firm for all
Indemnified Parties, taken together with respect to any single action or group
of related actions). If the Indemnifying Party assumes the defense of any claim,
all Indemnified Parties shall thereafter deliver to the Indemnifying Party
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the claim, and each Indemnified Party shall
cooperate in the defense or prosecution of such claim. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, that the Indemnifying Party shall not unreasonably withhold
or delay its consent. The Indemnifying Party further agrees that it will not,
without the Indemnified Party’s prior written consent (which shall not be
unreasonably withheld or delayed), settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding.
     (d) The cumulative indemnification obligation of (i) Purchaser to Seller
and the Seller Indemnified Parties or (ii) Seller to Purchaser and the Purchaser
Indemnified Parties, shall in no event exceed the Purchase Price (as set forth
in the Closing Deferred Consideration Schedule).
     (e) Any claim for indemnification pursuant to this Section for breach of
any representation or warranty, can only be brought on or prior to the second
anniversary of the Closing Date, provided that if notice of a claim for
indemnification pursuant to this Section for breach of any such representation
or warranty is brought prior to the end of such period, then the obligation to
indemnify in respect of such breach shall survive as to such claim, until such
claim has been finally adjudicated.
     (f) Except for the default provision of Section 2.5, the indemnity provided
for in this Section shall be the sole and exclusive monetary remedy of each
Seller Indemnified Party and each Purchaser Indemnified Party after the Closing
for any Losses arising from (i) any breach of any of Purchaser’s or Seller’s
respective representations or warranties in this Agreement; or (ii)

31



--------------------------------------------------------------------------------



 



Purchaser’s or Seller’s breach of any of their respective agreements or
covenants in this Agreement prior to the Closing Date, as the case may be,
provided that nothing herein shall limit in any way any party’s remedies in
respect of fraud by any other party in connection with the transactions
contemplated hereby. For the avoidance of doubt, this subsection shall not apply
to Purchaser’s obligation to pay the Deferred Consideration and shall in no way
limit any indemnity obligation set forth in the Registration Rights Agreement or
the right to equitable relief pursuant to Section 9.11.
     (g) No investigation of Purchaser by Seller, or of Seller by Purchaser,
whether prior to or after the date hereof shall limit any Indemnified Party’s
exercise of any right under this Section 5.12 or be deemed to be a waiver of any
such right.
     (h) Any indemnification payments pursuant to this Section shall be treated
as an adjustment to the Purchase Price for U.S. federal income and applicable
state and local tax purposes, unless a different treatment is required by
applicable Law.
     5.13 Solvency. Purchaser is, and after giving effect to the incurrence of
all obligations being incurred in connection herewith and will be and will
continue to be so long as all or any portion of the Deferred Consideration
remains unpaid, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
     5.14 Ranking. The obligation of Purchaser to pay the Deferred Consideration
will, with respect to payment rights and rights on liquidation, winding-up and
dissolution, rank on a parity with all senior unsecured Indebtedness of
Purchaser.
     5.15 Post-Closing Cooperation and Retention of Records.
     (a) Following the Closing, Purchaser shall, and shall cause the Company to,
(a) preserve and keep the records of the Company (and its predecessors) held
immediately prior to the Closing relating to the business of the Company (and
its predecessors) for so long as and to the extent required by applicable Law
(but in no event less than seven years after the Closing Date) and to abide by
all record retention agreements entered into with any Governmental Entity; and
(b) to the extent permitted by applicable Law, make such records available to
Seller and its representatives and provide them with reasonable access thereto,
as may be reasonably required by Seller, including in connection with any legal
proceedings against or investigations by any Governmental Entity, and in order
to comply with its obligations under applicable Law and this Agreement or
otherwise reasonably necessary for the conduct of Seller’s business and
operations. In the event Purchaser or any of its Affiliates wishes to destroy
any such records after that time in accordance with its normal document
retention policy, then Purchaser shall (or shall cause such Affiliate to) give
90 days’ prior written notice to Seller and (to the extent permitted by
applicable Law) Seller shall have the right at its option and expense, upon
prior written notice given within such ninety-day period, to take possession of
the records within 60 days after the date such notice is given by Seller to
Purchaser.
     (b) From and after the Closing Date and upon the good faith request of
Purchaser, Seller and its Affiliates shall provide reasonable assistance to
Purchaser in respect of Company records that remain in Seller’s sole and
exclusive possession following the Closing Date.

32



--------------------------------------------------------------------------------



 



     5.16 Company Filings. Purchaser agrees that Seller shall have a reasonable
opportunity to review and comment on New Seller Disclosure in any registration
statement proposed to be filed with the SEC relating to the Company or any
comparable offering document used in connection with any offering of the
Company’s securities by the Company or Purchaser (including each amendment or
supplement to any such document) prior to the three (3) year anniversary of the
Closing Date, and unless required by Law no such registration statement,
offering document, amendment or supplement containing New Seller Disclosure
shall be so filed or otherwise published without the prior written consent of
Seller, such consent not to be unreasonably withheld. Notwithstanding the
foregoing, Seller shall have no obligation whatsoever to review or comment on
any New Seller Disclosure, provided that if Purchaser shall not have received
comments on any New Seller Disclosure from Seller within three Business Days of
submission of such New Seller Disclosure to Seller for review, then Seller shall
be deemed to have waived its rights under this Section.
     5.17 Purchaser Registration Statement. Not later than three Business Days
prior to the Closing, Purchaser shall deliver to Seller a draft of an S-3 Shelf
Registration Statement covering the Initial Stock Consideration in a form and
substance reasonably acceptable to Seller.
     5.18 HSR Act. If required by the HSR Act, each party hereto agrees to make
an appropriate filing of a Notification and Report Form pursuant to the HSR Act
with respect to the transactions contemplated by this Agreement as soon as
practicable and to supply promptly any additional information and documentary
material that may be requested pursuant to the HSR Act. The parties hereto will
not take any action that will have the effect of delaying, impairing or impeding
the receipt of any required approvals.
     5.19 Credit Facility Amendment. Without the prior written consent of
Seller, so long as any portion of the Deferred Consideration remains unpaid,
Purchaser shall not enter into any amendment, waiver or modification of the
Credit Facility that would (i) violate, or result in a breach of any covenant
contained in, this Agreement or the Registration Rights Agreement, or (ii)
otherwise impair the ability of Purchaser to perform its obligations under this
Agreement and the Registration Rights Agreement. Notwithstanding the foregoing,
Purchaser shall provide Seller with a copy of any amendment, waiver or
modification of the Credit Facility, whether or not such amendment, waiver or
modification is subject to the prior written consent of Seller pursuant to the
immediately preceding sentence in this Section 5.19, promptly after the
execution thereof.
ARTICLE VI
CONDITIONS TO CLOSING
     6.1 Conditions to the Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement to be consummated at
the Closing is conditioned upon fulfillment or waiver, on or before the Closing,
of each of the following conditions:
     (a) Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement, without regard to any materiality or
material adverse effect

33



--------------------------------------------------------------------------------



 



qualifier contained therein, shall be true and correct on and as of the Closing
Date as if made at and as of the Closing Date (except for any representations
and warranties made as of a specified date, which shall be true and correct as
of the specified date), except where the failure of such representations and
warranties to be true and correct has not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect.
     (b) Performance of Obligations of Purchaser. Purchaser shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date.
     (c) Certificates.
     (i) Seller shall have received from Purchaser a certificate, dated the
Closing Date, duly executed by a duly authorized officer of Purchaser,
satisfactory in form to Seller, to the effect of Section 6.1(a) and (b) above.
     (ii) Seller shall have received from Purchaser a certified copy of the
Closing Deferred Consideration Schedule, duly executed by the chief financial
officer of Purchaser, satisfactory in form to Seller.
     (d) No Actions. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any injunction, order,
judgment, ruling or decree, whether temporary, preliminary or permanent, which
is in effect and which prohibits consummation of the Closing. No Law shall have
been promulgated, enacted or entered and is in effect that prohibits or
otherwise makes illegal the performance of this Agreement or the transactions
contemplated hereby.
     (e) Purchaser VWAP. The Purchaser VWAP shall be not less than $15 per
share.
     (f) NASDAQ Listing. The Purchaser Common Stock to be issued at the Closing
shall have been authorized for listing on NASDAQ, subject only to official
notice of issuance.
     (g) 8-K Filing and Press Release. The actions contemplated by Section 5.3
shall have occurred as and when required by such Section.
     (h) Purchaser MAE. Since the date of this Agreement, there shall not have
occurred any Purchaser Material Adverse Effect.
     (i) Registration Statement. Purchaser shall have delivered to Seller a
draft of an S-3 Shelf Registration Statement covering the Initial Stock
Consideration in a form and substance reasonably acceptable to Seller.
     (j) Registration Rights Agreement. Each of the Registration Rights
Agreement, substantially in the form attached hereto, and the related indemnity
letter agreement by and between Purchaser and Goldman, Sachs & Co. shall have
been executed and delivered by Purchaser.

34



--------------------------------------------------------------------------------



 



     6.2 Conditions to the Obligations of Purchaser. The obligation of Purchaser
to consummate the transactions contemplated by this Agreement to be consummated
at the Closing is conditioned upon fulfillment or waiver, on or before the
Closing, of each of the following conditions:
     (a) Representations and Warranties. The representations and warranties of
Seller contained in this Agreement, without regard to any materiality or
material adverse effect qualifier contained therein, shall be true and correct
on and as of the Closing Date as if made at and as of the Closing Date (except
for any representations and warranties made as of a specified date, which shall
be true and correct as of the specified date), except where the failure of such
representations and warranties to be true and correct has not had and would not
reasonably be expected to have a Seller Material Adverse Effect.
     (b) Performance of Obligations of Seller. Seller shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.
     (c) Certificates.
     (i) Purchaser shall have received from Seller a certificate, dated the
Closing Date, duly executed by a duly authorized officer of Seller, satisfactory
in form to Purchaser, to the effect of Section 6.2(a) and (b) above.
     (ii) Purchaser shall have received from Seller a certificate of non-foreign
status meeting the requirements of Treasury Regulations Section 1.1445-2(b)(2).
     (d) No Actions. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any injunction, order,
judgment, ruling or decree, whether temporary, preliminary or permanent which is
in effect and which prohibits consummation of the Closing. No Law shall have
been promulgated, enacted or entered and is in effect that prohibits or
otherwise makes illegal the performance of this Agreement or the transactions
contemplated hereby.
     (e) Purchaser VWAP. The Purchaser VWAP shall be not less than $15 per
share.
     (f) Closing Agreements. The Registration Rights Agreement and the Note
Assignment Agreement, in each case, substantially in the form attached hereto,
shall have been executed and delivered by Seller.
ARTICLE VII
TAX MATTERS
     7.1 Company Tax Returns. After the Closing, Purchaser shall cause the
Company to prepare all Tax Returns that relate to any Pre-Closing Tax Period,
required by Law to be filed by the Company in accordance with Section 7.02 of
the LLC Agreement. Pursuant to Section 706 of the Code, Profits, Losses and
items thereof for any taxable period that includes (but does not

35



--------------------------------------------------------------------------------



 



end on) the Closing Date shall be determined based on an interim closing of the
books as of 5:00 p.m., New York time, on the Closing Date.
     7.2 Contest. After the Closing, Purchaser shall notify Seller of any
Contest that relates to any Pre-Closing Tax Period and shall provide Seller with
the opportunity to participate in all proceedings, in accordance with
Section 7.02 of the LLC Agreement.
     7.3 Tax Cooperation. After the Closing, Purchaser shall furnish or cause to
be furnished to Seller and Seller shall furnish or cause to be furnished to
Purchaser, upon request, as promptly as practicable, such information (including
access to books and records) and assistance relating to the Company, as is
reasonably requested for the filing of any Tax Returns that relate to any
Pre-Closing Tax Period (including, without limitation, information regarding the
company’s unrealized receivables and inventory items for purposes of §751 of the
Code), for the preparation of, and for the prosecution or defense of any Contest
that relates to any Pre-Closing Tax Period, including executing and delivering
such powers of attorney and other documents as are necessary to carry out the
provisions of this Article VII.
     7.4 Transfer Taxes. All excise, sales, use, value added, transfer
(including real property transfer), withholding, capital gains transfer taxes,
stamp, documentary, filing, recordation, registration and other similar taxes,
together with any interest, additions, fines, costs or penalties thereon and any
interest in respect of any additions, fines, costs or penalties, imposed in
connection with this Agreement and the transaction contemplated hereby (the
“Transfer Taxes”) shall be borne by Purchaser, whether levied on Purchaser or
Seller. Purchaser shall be responsible for preparing and timely filing any Tax
Returns required with respect to any such Transfer Taxes. Purchaser and Seller
shall cooperate with each other in order to minimize applicable Transfer Taxes
in a manner that is mutually agreeable and in compliance with applicable Law,
and shall to that extent execute such documents, agreements, applications,
instruments, or other forms as reasonably required, and shall permit any such
Transfer Taxes to be assessed and paid in accordance with applicable Law.
     7.5 Purchase Price Allocation. For purposes of Sections 751 and 743(b) of
the Code, the Company, Purchaser and Seller shall allocate the portion of the
Purchase Price which is treated as the purchase price for U.S. tax purpose (as
opposed to the portion, if any, treated as interest or other income for such
purposes), in accordance with Section 755 of the Code and cooperate fully with
each other in order to complete such allocation, together with any related Tax
elections, forms or schedules, within a reasonable period of time following the
Closing Date. Purchaser and Seller will use efforts that are reasonable and in
good faith to agree on such allocation among the assets within 90 days of the
Closing Date and will also use efforts that are reasonable and in good faith to
produce a preliminary estimate of such allocation among the assets within
30 days of the Closing Date. If the parties fail to reach such agreement, the
parties may report such purchase price allocation in their discretion, except as
required by Law. Except as required pursuant to a determination (as defined in
Section 1313 of the Code), the parties hereto agree not to take any position
inconsistent with such characterization or allocation in any Tax Return, in any
refund claim or in any examination, litigation, investigation or otherwise.

36



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERMINATION
     8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:
     (a) By the mutual consent of Purchaser, on the one hand, and Seller, on the
other hand, in a written instrument;
     (b) By Seller, if any of the conditions set forth in Section 6.1 becomes
incapable of satisfaction;
     (c) By Purchaser, if any of the conditions set forth in Section 6.2 becomes
incapable of satisfaction; or
     (d) By Purchaser or Seller, in the event that the Closing has not occurred
on or before February 26, 2009, unless the failure to so consummate by such time
is due to (i) a material breach of this Agreement by the party seeking to
terminate, in which case such party shall have no right to terminate this
Agreement pursuant to this Section 8.01(d) or (ii) the failure to satisfy the
conditions set forth in Section 6.1(d) or Section 6.2(d) herein, in which case
neither party shall have the right to terminate this Agreement pursuant to this
Section 8.1(d) until 5:00 p.m., New York City time, on March 9, 2009.
     8.2 Effect of Termination. If this Agreement is terminated pursuant to this
Article VIII, (a) this Agreement shall forthwith become wholly void and of no
further force and effect and all further obligations of the parties hereto or of
their respective officers, directors or employees with respect to any obligation
under this Agreement shall terminate without further liability except (a) for
the obligations under Section 5.10 (Public Disclosure), this Section and
Article IX, each of which shall survive in its entirety any termination of this
Agreement and shall remain in full force and effect; and (b) such termination
shall not relieve or release any party for any liabilities or damages caused by
reason of such party’s knowing or willful breach of this Agreement. The parties
further agree that if the Agreement is terminated pursuant to Article VIII prior
to the Closing Date, such termination shall be deemed to be a failure to
complete the transfer of the GAM Shares within the applicable period set forth
in Section 8.06(b) of the LLC Agreement and the provisions set forth in
Section 8.06(c) of the LLC Agreement shall apply; provided, however, that except
for the waiver described in the immediately preceding sentence, neither party
shall be deemed to have waived any of its other rights under the LLC Agreement.
ARTICLE IX
MISCELLANEOUS
     9.1 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any Person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by any party (by operation of law or
otherwise) without the prior written consent of the other parties hereto and any
attempted

37



--------------------------------------------------------------------------------



 



assignment without the required consents shall be void, provided that Seller
shall be permitted to assign its rights in whole or in part without Purchaser
consent and Purchaser shall execute and deliver to Seller or its assignee such
instruments and documents and take such other actions as Seller or such assignee
may reasonably request or as may be otherwise reasonably necessary to consummate
more fully and effectively such assignment. Upon any such permitted assignment,
the references in this Agreement to Seller shall also apply to any such assignee
unless the context otherwise requires. No assignment of any obligations
hereunder shall relieve the parties hereto of any such obligations.
     9.2 Notices. All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:

         
 
  If to Purchaser:   Coinstar, Inc.
 
      1800 114th Ave. SE
 
      Bellevue, WA 98009-9258
 
      Attention: Don Rench, General Counsel
 
      Facsimile: (425) 943-8090
 
       
 
  With a copy to:   Perkins Coie LLP
 
      1201 Third Avenue, Suite 4800
 
      Seattle, WA 98101-3099
 
      Attention: Andrew Bor, Esq.
 
      Facsimile: (206) 359-8000  
 
  If to Seller:   GetAMovie, Inc.
 
      2915 Jorie Boulevard. Dept. 060
 
      Oak Brook, IL 60523
 
      Attention: Cathy Griffin, Esq., Vice-President,
General Counsel and Secretary
 
      Facsimile: (630) 623-8154
 
       
 
  With a copy to:   Cleary Gottlieb Steen & Hamilton LLP
 
      One Liberty Plaza
 
      New York, New York 10006
 
      Attention: Janet L. Fisher, Esq.
 
      Facsimile: (212) 225-3999

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section. All notices may be sent by facsimile, or registered or
certified mail, return receipt requested, postage prepaid. Notice shall be
effective upon actual receipt thereof.
     9.3 Incorporation. All exhibits attached hereto and to which reference is
made herein are incorporated by reference as if fully set forth herein.

38



--------------------------------------------------------------------------------



 



     9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed in that State.
     9.5 Consent to Jurisdiction. The parties hereto agree that any suit, action
or proceeding brought by Seller or Purchaser seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby shall be brought in any federal or state
court located in New York County, New York. Each of the parties hereto submits
to the jurisdiction of any such court in any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
     9.6 Entire Agreement. This Agreement, including the exhibits and schedules
hereto, contains the entire understanding of and all agreements between the
parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous agreements or understandings, oral or written,
pertaining to any such matters which agreements or understandings shall be of no
force or effect for any purpose.
     9.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     9.8 Waiver. Any term, condition or provision of this Agreement may be
waived to the extent permitted by Law in writing at any time by the party which
is entitled to the benefits thereof. The waiver of any breach of any provision
under this Agreement by any party shall not be deemed to be a waiver of any
preceding or subsequent breach under this Agreement. No such waiver shall be
effective unless in writing.
     9.9 Expenses. Except as otherwise provided herein, each party shall bear
and pay all costs and expenses which it incurs, or which may be incurred on its
behalf, in connection with this Agreement and the transactions contemplated
hereby.
     9.10 Severability. If any provision of this Agreement, as applied to any
part or circumstance, shall be adjudged by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.
     9.11 Specific Performance. The parties agree that if any of the provisions
of this Agreement were not performed by the parties hereto in accordance with
their specific terms or were otherwise breached thereby at or prior to the
Closing, irreparable damage would occur, no adequate remedy at Law would exist
and damages would be difficult to determine, and that each

39



--------------------------------------------------------------------------------



 



party hereto will be entitled to specific performance at or prior to the Closing
to prevent such breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which it may be entitled at Law or in equity.
     9.12 Fair Market Value. As provided in the recitals to this Agreement, this
Agreement sets forth the fair market value of the GAM Shares as agreed to by
Seller and Purchaser under Section 8.06(e) of the LLC Agreement.
[Signature Page Follows]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            COINSTAR, INC.
        By   /s/ DAVID W. COLE     Name:   David W. Cole     Title:   Chief
Executive Officer    

            GETAMOVIE, INC.
        By   /s/ MICHAEL D. RICHARD     Name:   Michael D. Richard     Title:  
Vice President – Treasury    





--------------------------------------------------------------------------------



 



SCHEDULE II
Deferred Consideration Unit Price by Deferred Consideration Payment Date

                                                                  Initial      
                              Consideration   Feb-09   Mar-09   Apr-09   May-09
  Jun-09   Jul-09   Aug-09   Sep-09   Oct-09
32,500,000
    10,150,000       10,350,000       10,600,000       10,850,000      
11,100,000     11,400,000     11,700,000     12,000,000     12,300,000  
34,000,000
    10,000,000       10,200,000       10,450,000       10,700,000      
10,950,000     11,250,000     11,550,000     11,850,000     12,150,000  
35,500,000
    9,850,000       10,050,000       10,300,000       10,550,000      
10,800,000     11,100,000     11,400,000     11,700,000     12,000,000  
37,000,000
    9,700,000       9,900,000       10,150,000       10,400,000       10,650,000
    10,950,000     11,250,000     11,550,000     11,850,000  
38,500,000
    9,550,000       9,750,000       10,000,000       10,250,000       10,500,000
    10,800,000     11,100,000     11,400,000     11,700,000  
40,000,000
    9,400,000       9,600,000       9,850,000       10,100,000       10,350,000
    10,650,000     10,950,000     11,250,000     11,550,000  
41,500,000
    9,250,000       9,450,000       9,700,000       9,950,000       10,200,000  
  10,500,000     10,800,000     11,100,000     11,400,000  
43,000,000
    9,100,000       9,300,000       9,550,000       9,800,000       10,050,000  
  10,350,000     10,650,000     10,950,000     11,250,000  
44,500,000
    8,950,000       9,150,000       9,400,000       9,650,000       9,900,000  
  10,200,000     10,500,000     10,800,000     11,100,000  
46,000,000
    8,800,000       9,000,000       9,250,000       9,500,000       9,750,000  
  10,050,000     10,350,000     10,650,000     10,950,000  
47,500,000
    8,650,000       8,850,000       9,100,000       9,350,000       9,600,000  
  9,900,000     10,200,000     10,500,000     10,800,000  
49,000,000
    8,500,000       8,700,000       8,950,000       9,200,000       9,450,000  
  9,750,000     10,050,000     10,350,000     10,650,000  
50,500,000
    8,350,000       8,550,000       8,800,000       9,050,000       9,300,000  
  9,600,000     9,900,000     10,200,000     10,500,000  
52,000,000
    8,200,000       8,400,000       8,650,000       8,900,000       9,150,000  
  9,450,000     9,750,000     10,050,000     10,350,000  
53,500,000
    8,050,000       8,250,000       8,500,000       8,750,000       9,000,000  
  9,300,000     9,600,000     9,900,000     10,200,000  
55,000,000
    7,900,000       8,100,000       8,350,000       8,600,000       8,850,000  
  9,150,000     9,450,000     9,750,000     10,050,000  

For illustration only: Assuming an Initial Consideration payment of $40,000,000,
if 5 Deferred Consideration Units are paid in the month of July and the
remaining 5 Deferred Consideration Units are paid in the month of October the
following would be the total Deferred Consideration paid by Purchaser:

                              Number of                   Deferred              
    Consideration     Deferred             Units     Consideration     Total  
Month   Purchased     Unit Price     Cost    
Feb-09
            9,400,000       —  
Mar-09
            9,600,000       —  
Apr-09
            9,850,000       —  
May-09
            10,100,000       —  
Jun-09
            10,350,000       —  
Jul-09
    5       10,650,000       53,250,000  
Aug-09
            10,950,000       —  
Sep-09
            11,250,000       —  
Oct-09
    5       11,550,000       57,750,000    
 
    10                    
 
  Deferred Consideration             111,000,000  
 
                       
 
  Initial Consideration             40,000,000  
 
  Deferred Consideration             111,000,000      
 
  Purchase Price             151,000,000  

